11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Mark Wayne Sanford,                           * From the 385th District Court
                                                of Midland County,
                                                Trial Court No. CR46785.

Vs. No. 11-17-00013-CR                        * February 2, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Mark Wayne Sanford’s motion to dismiss his
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed.